Case 6:19-cv-01308-RRS-CBW Document 89 Filed 08/10/21 Page 1 of 5 PageID #: 2409




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

 QUALITY CONSTRUCTION &                                   CIVIL ACTION NO. 19-1308
 PRODUCTION, LLC

 VERSUS                                                   JUDGE ROBERT SUMMERHAYS

 TROY COLLINS                                             MAGISTRATE JUDGE
                                                          WHITEHURST

                                   MEMORANDUM RULING

            Pending before the undersigned is the Motion to Compel UPCS Responses to

  Discovery Requests [Doc. 71], filed by plaintiff Quality Construction and

  Production, LLC (“QCP”). The undersigned granted QCP’s request to expedite1 this

  motion and conducted a telephone conference with counsel on August 2, 2021 to

  discuss the matter. In its motion, QCP seeks initial discovery responses from

  defendant United Production & Construction Services, Inc. (“UPCS”). Prior to the

  telephone conference with the Court, UPCS had not responded to the motion, but

  had objected to QCP’s request for expedited hearing, arguing that the motion was

  premature because the parties had not had a Rule 37 conference regarding the

  discovery sought by the motion. [Doc. 73]. In response to this representation, the

  Court ordered the parties to confer as required by Federal Rule of Civil Procedure

  37(a)(1) and for QCP to file a Supplemental Certification into the record outlining


  1
      QCP’s motion to expedite consideration is located at Doc. 72.
Case 6:19-cv-01308-RRS-CBW Document 89 Filed 08/10/21 Page 2 of 5 PageID #: 2410




  the issues discussed and resolved during the Rule 37 conference. [Doc. 74]. QCP

  complied with the Court’s Order and filed its Supplemental Certification on July 30,

  2021. [Doc. 75]. QCP also filed a Supplemental Memorandum in Support of Motion

  to Compel [Doc. 82]. Following the telephone conference with the Court, UPCS

  filed its response to the Motion to Compel [Doc. 86]. For the following reasons, the

  Motion to Compel is GRANTED.

        QCP’s motion seeks to compel UPCS’s responses to written discovery

  propounded by QCP on February 9, 2021, seeking information regarding UPCS’s

  profits and revenues. QCP contends such information is relevant to the damages

  calculation in this matter.

        In its briefing and during the telephone conference with the Court, QCP’s

  counsel represented that the parties had several Rule 37 conferences lasting several

  hours regarding the discovery which is the subject of its motion. UPCS, however,

  argued that, prior to the filing of QCP’s Motion to Compel, the parties had never had

  a Rule 37 conference regarding the specific discovery sought. Upon reviewing the

  emails attached as exhibits to QCP’s motion and after discussion with counsel, it is

  apparent to the Court that the parties had conversations about the particular

  discovery at issue and that QCP had granted UPCS’s requested extensions of time

  to respond to such discovery. Regardless of whether the parties engaged in a true

  Rule 37 conference before the filing of the motion, however, it is undisputed that
Case 6:19-cv-01308-RRS-CBW Document 89 Filed 08/10/21 Page 3 of 5 PageID #: 2411




  UPCS never responded or objected to the discovery requests which were

  propounded more than 5 months ago. Indeed, UPCS did not take a position with

  respect to the requested discovery until this Court’s July 9, 2021 Order, which

  required the parties to engage in a formal Rule 37 conference [Doc. 76].

        After the Court issued its July 9, 2021 Order, UPCS responded to the

  discovery at issue, but lodged several objections despite certain agreements that were

  made at the parties’ Rule 37 conference. According to the parties, at a July 16, 2021

  Rule 37 conference, the parties compromised on several key issues, and QCP

  narrowed the discovery requests by identifying 13 clients/customers for whom QCP

  sought revenue information. At issue at the August 2, 2021 telephone conference

  with the Court was the time period in question for the requested information. QCP

  seeks the requested information for the time period from May 23, 2019 through

  March 31, 2020, seeking the same revenue information for the same time period that

  QCP has provided in discovery.

        In its response brief, UPCS argues that the requested information is overly

  broad and unduly burdensome, and not narrowly tailored to a reasonable time period.

  The Court disagrees. Federal Rule of Civil Procedure 26(b) allows a party to obtain

  discovery “regarding any nonprivileged matter that is relevant to any party's claim

  or defense[.]” Lefevre v. Connextions, Inc., 2014 WL 11515718, at *1 (N.D. Tex.

  May 5, 2014), citing Fed. R. Civ. P. 26(b)(1). The information and materials sought
Case 6:19-cv-01308-RRS-CBW Document 89 Filed 08/10/21 Page 4 of 5 PageID #: 2412




  need not be admissible at trial “if the discovery appears reasonably calculated to lead

  to the discovery of admissible evidence.” Id. Relevant information includes “any

  matter that bears on, or that reasonably could lead to other matter that could bear on,

  any issue that is or may be in the case.” See Merrill v. Waffle House, Inc., 227 F.R.D.

  467, 470 (N.D. Tex. 2005), quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

  340, 351 (1978)).

        In the discovery context, “[r]elevancy is broadly construed, and a request for

  discovery should be considered relevant if there is ‘any possibility’ that the

  information sought may be relevant to the claim or defense of any party.” Id.,

  quoting Sheldon v. Vermonty, 204 F.R.D. 679, 689 (D. Kan. 2001). Once the moving

  party establishes that the information and materials sought are within the scope of

  permissible discovery, the burden shifts to the nonmovant to show why the discovery

  is irrelevant, overly broad, unduly burdensome, or should not be permitted. See

  Nickell v. Flight Options, LLC, 2010 WL 3784497, at *2 (N.D. Tex. Sep. 27, 2010);

  Spiegelherg Mfg., Inc. v. Hancock, 2007 WL 4258246, at *1 (N.D. Tex. Dec. 3,

  2007).

        Here, QCP has narrowed the requested information to 13 customers for whom

  revenue information is sought. UPCS has agreed to the list of customers. With

  respect to the time period, the undersigned concludes that the time period in question

  – May 23, 2019 through March 31, 2020 – is reasonable, given that such a time
Case 6:19-cv-01308-RRS-CBW Document 89 Filed 08/10/21 Page 5 of 5 PageID #: 2413




  frame will provide a clear picture of the revenue information sought for the 13

  customers at issue, without requiring UPCS to provide revenue data beyond March

  2020, when the Covid-19 pandemic began.

        Considering the foregoing, IT IS ORDERED that the Motion to Compel

  UPCS Responses to Discovery Requests [Doc. 71]is GRANTED to the extent that

  it seeks the information as explained hereinabove and as agreed to by the parties at

  the July 16, 2021 Rule 37 conference.

        IT IS FURTHER ORDERED that UPCS shall respond to the discovery within

  seven days of this ORDER.

        IT IS FURTHER ORDERED that QCP’s request for attorney’s fees is denied.

        THUS DONE AND SIGNED at Lafayette, Louisiana, this the 10th day of

  August, 2021.
